Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent 106545563 (Guo) in view of Chinese patent 109879436 (Chen) and US publication 2002/0104807 (Keeton).
	Guo discloses the invention substantially as claimed, establishing a submerged vegetative mat with a matrix holding a carrier filler, microorganisms and aquatic plants in a eutrophic water body. The instant claims differ in recitation of performing a locating treatment and providing aeration. It is known to provide location and monitoring in a wetland for optimizing treatment, as exemplified by Chen; and to aerate a eutrophic water body, as exemplified by Keeton. It would therefore have been obvious for one skilled in the art to perform such locating and monitoring to the system of Guo; and to provide aeration, to locate, control and optimize treatment. 
With respect to claim 3, 16sRNA sequencing is disclosed by Chen, and that location of phosphorous and adjustment of pH would have been obvious matters of result optimization failing to patentably distinguish over the prior art, absent a showing of unexpected results. With respect to claim 7, it is submitted that the aerator of Keeton is solar powered. With respect to claim 8, it is submitted that polyester is a well-known fiber material; and that Keeton discloses a minimum dissolved oxygen level of 5 mg/l. With respect to claim 9, it is submitted that the surface area and porosity of the polyester would have been an obvious matter of optimization, absent a showing of unexpected results.
4.	Claim(s) 4-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Chinese patent 1769198 or U.S. equivalent patent 7,758,752 (Pan).
Claim 4 differs from claim 1 in recitation of using a modified clay molecular sieve and silty clay as well as a phosphorus accumulating bacteria. The use of various clays and modified clays as well as a phosphorus fixer in a similar treatment system is known, as exemplified by Pan. It would therefore have been obvious to use such modified clays as the adsorptive filler of Guo; and to use phosphorus accumulating bacteria as the bacteria of Guo, to improve treatment. 
	With respect to claim 5, both species claimed are disclosed by Pan. With respect to claim 6, it is submitted that the specific ratios would have been obvious matters of optimization for one skilled in the art, absent a showing of unexpected results.
5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 8 above, and further in view of Rymal.
	Claim 10 differs from claim 8 in recitation of an impeller type aerator. These are well-known, as exemplified by Rymal, and would have been an obvious substitution for the diffuser aerator of Keeton. With respect to the specific power, it is submitted that this would be a result effective variable failing to patentably distinguish over the prior art, depending on the specific need at the treatment area.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. publications 2021/0389293, 2022/0071113 and 2022/0073382 are related applications having common inventors and a common assignee with the instant application, disclosing specific aspects in common with the instant application. These references do not appear to raise issues of obviousness double patenting at this time, and they have a common priority date with the instant application. 
References cited as being of general interest include Iwai, Ehrlich, Kryzak, An and Gu.
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Upton whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778